
	

116 S2126 IS: Promoting Robust Opportunities for Minority Institutions and Strengthening Entrepreneurship Act
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2126
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Mr. Scott of South Carolina (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To require the Small Business Administration to report on assistance provided to historically Black
			 colleges or universities, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Robust Opportunities for Minority Institutions and Strengthening Entrepreneurship Act or the PROMISE Act.
		2.Definitions
 In this Act— (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;
 (2)the term historically Black college or university means a part B institution, as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061); and
 (3)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			3.Reporting requirements for the Small Business Administration on historically Black colleges or
			 universities
 (a)Entrepreneurial development programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)in section 21 (15 U.S.C. 648), by adding at the end the following:
					
						(o)Report on centers at historically Black colleges and universities
 (1)DefinitionIn this subsection— (A)the term historically Black college or university means a part B institution, as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061); and
 (B)the term lead small business development center means a small business development center described in section 21 that administers and operates a network of small business development centers.
 (2)ReportThe Administrator shall annually prepare a report— (A)which the Administrator shall make publicly available; and
 (B)that includes— (i)the number of small business development centers and lead small business development centers that are located at historically Black colleges or universities;
 (ii)the number of women’s business centers and Veteran Business Outreach Centers that have partnerships with historically Black colleges or universities;
 (iii)the number of hours of training and education provided by a program overseen by the Office of Entrepreneurial Development of the Administration to students and graduates of historically Black colleges or universities;
 (iv)each strategic alliance memorandum entered into between the Administration and a historically Black college or university;
 (v)the steps taken to ensure that each memorandum described in clause (iv) is upheld; (vi)the steps taken to partner the resources provided by the Service Corps of Retired Executives program authorized by section 8(b)(1) with students and graduates of historically Black colleges or universities;
 (vii)for that year, the plan of the Administration prepared in accordance with section 2(c) of Executive Order 13779 (82 Fed. Reg. 12499; relating to promoting excellence and innovation at historically Black colleges and universities);
 (viii)the steps taken by the Administration to ensure that the plan described in clause (vii) is carried out; and
 (ix)the process by which a historically Black college or university may apply for a grant awarded by a small business development center, women’s business center, or Veteran Business Outreach Center.; and
 (2)in section 29(j)(2) (15 U.S.C. 656(j)(2))— (A)in subparagraph (E), by striking and at the end;
 (B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (G)the number of historically Black colleges or universities (as defined in section 21(o)(1)) served by the women's business center, and the hours of training provided to students and graduates of historically Black colleges or universities..
 (b)Small Business Administration programs at historically Black colleges and universitiesNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that examines the number and scope of programs of the Administration at historically Black colleges or universities, as compared with other institutions of higher education.
			4.Promoting entrepreneurship and small business opportunities at historically black colleges or
 universitiesThe Administrator shall— (1)on an annual basis, provide to each historically Black college or university a list of each internship or employment opportunity available at the Administration;
 (2)actively promote the programs and resources of the Administration that would be helpful for entrepreneurs who are students at, or graduates of, historically Black colleges or universities;
 (3)work to ensure that the Strategic Alliance Memorandums between the Administration and historically Black colleges or universities are enforced by developing and executing a strategic plan that accomplishes the goals set forth in those memorandums;
 (4)conduct outreach to historically Black colleges or universities to provide awareness with respect to resources, services, and opportunities provided by the Administration; and
 (5)in order to enhance transparency, when describing the efforts of the Administration to strengthen the capacity of historically Black colleges or universities to participate in applicable Federal programs and initiatives in each plan prepared under section 2(c) of Executive Order 13779 (82 Fed. Reg. 12499; relating to promoting excellence and innovation at historically Black colleges and universities), provide rationales for those efforts.